CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Equity Spectrum Fund: We consent to the use of our report, dated June 15, 2010, incorporated in this Registration Statement by reference, with respect to the financial statements of Putnam Equity Spectrum Fund and to the references to our firm under the captions "Financial Highlights" in the prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts August 24, 2010
